Exhibit 10.126

FIRST AMENDMENT TO SUBLEASE AGREEMENT


THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 14th day of August, 2015, by and between 2014 HUD MASTER TENANT,
LLC, a Georgia limited liability company (“Sublessor”) and C.R. OF GLENVUE, LLC,
a Georgia limited liability company (“Sublessee”).


W I T N E S S E T H:


WHEREAS, Sublessor and Sublessee have entered into that certain Sublease
Agreement dated July 1, 2015 for that certain skilled nursing facility located
at 721 North Veterans Boulevard, Glennville, Georgia 30427 (the “Sublease”); and


WHEREAS, Sublessor and Sublessee desire to amend the Sublease as hereinafter set
forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.


2.Term. Section 2 of the Sublease is hereby deleted in its entirety and the
following substituted in lieu thereof:


2.    Term. A “Sublease Year” is the twelve (12) month period commencing on July
1, 2015 and each anniversary thereof during each year of the Term. The “Initial
Term” commenced on July 1, 2015 (the “Commencement Date”) and ends on June 30,
2025 and may be extended for one (1) separate renewal term of five (5) years
(the “Renewal Term”) if: (a) at least one hundred eighty (180) days prior to the
end of the Initial Term, Sublessee delivers to Sublessor the “Renewal Notice”
indicating that Sublessee desires to exercise its right to extend this Sublease
for the Renewal Term and (b) there is no then uncured Event of Default (i) as of
the date Sublessor receives the Renewal Notice (the “Exercise Date”), or (ii) on
the last day of the Initial Term and (c) Tenant and any Affiliate of Tenant that
leases any additional facility from Landlord or Landlord’s Affiliates
concurrently deliver appropriate Renewal Notice(s) exercising all renewal
options for all such facilities. For purposes hereof, “Termination Date” shall
mean the last day of the Initial Term or the Renewal Term (if any) or the
earlier date on which this Sublease may be terminated as provided herein and
“Term” shall mean the Initial Term plus the Renewal Term (if any).

HNZW//3583-1

--------------------------------------------------------------------------------



3.Rent. Section 3 of the Sublease is hereby deleted in its entirety and the
following substituted in lieu thereof:


3.1    Initial Term Rent. Commencing with the Rent due on August 1 of the
Initial Term, “Rent” shall be equal to Ninety-five Thousand and 00/100 Dollars
($95,000.00) per month through the end of the first Sublease Year. During each
subsequent Sublease Year of the Initial Term, “Rent” shall be equal to
one-hundred three percent (103%) of the Rent due for the immediately preceding
Sublease Year.
3.2    Renewal Term Rent. To establish a fair market Rent for the Premises
during the Renewal Term, the Rent for the Renewal Term shall be reset and
expressed as an annual amount equal to the greater of (a) the Fair Market Rental
of the Premises as established pursuant to Exhibit C-1 or (b) one hundred three
percent (103%) of the Rent due for the immediately preceding Sublease Year.
Commencing with the second (2nd) Sublease Year of the Renewal Term, the Rent due
each Sublease Year shall equal the amount of the Rent payable for the
immediately preceding Sublease Year as increased by three percent (3%).
 
4.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.






[Signatures on Following Page]

HNZW//3583-1    2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




SUBLESSOR:




2014 HUD MASTER TENANT, LLC,
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






SUBLESSEE:




C.R. OF GLENVUE, LLC,
a Georgia limited liability company




By:    /s/ Michael E. Winget, Sr.
Name:    Michael E. Winget, Sr.
Title:    Manager
 



HNZW//3583-1    3

